Citation Nr: 1426718	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-28 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left foot/ ankle surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran failed to appear for a Board hearing scheduled in September 2010.  Thus, his hearing request is deemed withdrawn.  

The Board previously remanded this case for additional development in November 2011.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has nerve damage of his left leg or ankle, which was caused by surgery performed at the Hines VA Medical Center (VAMC).

VA treatment records indicate that the Veteran underwent left triple arthrodesis at Hines VAMC in 1975.

A report of a VA examination dated in July 2009 reflects that the VA examiner concluded that there was no objective evidence of nerve dysfunction, as manifested by skin changes or findings related to touch sensation.  The examiner noted that the Veteran's gait and station was within normal limits.

In November 2011, the Board remanded this case to request outstanding VA treatment records from the Muskogee VA Medical Center, the Tulsa Outpatient Clinic and the Lakeside Outpatient Clinic.  The November 2011 remand requested that the VA examiner review the treatment records and provide an addendum opinion addressing any new evidence.

Following the remand, additional VA treatment records from the Lakeside Outpatient Clinic were obtained in February 2012.  A July 1988 VA treatment record reflects that the Veteran presented with a complaint of a heel bruise.  A physician noted decreased movement of the toes secondary to nerve damage from a previous operation.  

An addendum medical opinion was completed in February 2012.  The examiner opined that it is less likely than not that the Veteran's condition was caused by VA medical or surgical treatment.  The February 2012 addendum did not discuss the July 1988 VA treatment record which noted decreased movement of the toes and nerve damage.  The Board finds that a supplemental opinion is warranted to address the VA treatment records.  See Stefl v. Nicholson, 21 Vet. App. 120, 124  (2007).   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims folder to the examiner who provided the February 2012 VA supplemental opinion.  The VA examiner is requested to review the claims file.  The examination report should indicate that the claims file was reviewed.    

Following a review of the record, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred additional disability as the result of VA treatment, to include nerve damage of the left foot or left leg.  In answering this question, the examiner should comment on the significance, if any, of the July 1988 VA treatment record, which noted decreased movement of the toes secondary to nerve damage from a previous operation. 
 
If additional disability is found, the examiner should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.

The rationale for all opinions must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

In the event that the February 2012 VA examiner is not available, obtain a medical opinion from another qualified examiner that addresses the inquiries set forth above.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2  (2013).  After the requested actions are completed, the supplemental opinions should be reviewed to ensure complete compliance with the directives of this remand.

3.  Thereafter, the claim should be readjudicated.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow them an opportunity to respond.  The case should then be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



